Citation Nr: 0523276	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  95-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left thoracotomy and wedge resection for histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from October 1952 to October 
1956 and from October 1980 to September 1982, and periods of 
duty while in the Air Force Reserve from September 1976 to 
May 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the veteran's claim for a rating 
higher than 10 percent for residuals of her left thoracotomy 
and wedge resection for histoplasmosis.

At the June 2002 Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board, the veteran's 
representative stated that the RO's prior denial of the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease (COPD), which took place in 
September 1991, was "totally erroneous" (Hearing 
transcript, p. 3).  He also noted that no consideration had 
been given to granting service connection for emphysema as 
proximate to the histoplasmosis (p. 3).  As this is 
apparently a claim of clear and unmistakable error (CUE) in a 
prior RO decision, but such a claim has not been adjudicated, 
this matter is referred to the RO for appropriate 
consideration.

In August 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), 
the Board ordered additional development, specifically, a new 
VA examination to determine the severity of the veteran's 
lung disorder.  After that regulation was ruled invalid, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board in July 2003 
remanded the claim to the Appeals Management Center (AMC) for 
additional development, including appropriate notification 
under the Veterans Claims Assistance Act of 2000 (VCAA).  The 
requested development has taken place, Stegall v. West, 11 
Vet. App. 268, 271 (1998), and the Board will therefore 
decide the claim.



FINDING OF FACT

The preponderance of the competent, probative medical 
evidence of record reflects that the veteran's residuals of a 
left thoracotomy and wedge resection for histoplasmosis do 
not cause considerable or extensive fibrosis or hemoptysis, 
do not aggravate any medical condition, including the 
productive cough that the veteran experienced in the past but 
not recently, and do not cause the mild to moderate airflow 
limitations reflected in some pulmonary function test 
results.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
10 percent for residuals of a left thoracotomy and wedge 
resection for histoplasmosis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.97, Diagnostic Codes 6802, 6808, 6810 (prior to 
October 7, 1996), 4.97, Diagnostic Codes 6834, 6844 (2004), 
4.118, Diagnostic Codes 7800 to 7805 (prior to and after 
August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's July 2003 remand, 
the AMC sent the veteran April and November 2004 letters 
explaining VA's duties to notify and assist her with her 
claim for an increased rating for residuals of a left 
thoracotomy and wedge resection for histoplasmosis, and the 
veteran's rights and responsibilities in this regard.  VA did 
not take any adjudicative action until the AMC's April 2005 
supplemental statement of the case (SSOC).  Thus, in 
compliance with Pelegrini, VA provided VCAA notification to 
the veteran prior to its initial adjudicative action on her 
claim, with "initial" referring to VA's first adjudicative 
action after the Board's July 2003 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's April 
and November 2004 letters told the veteran it was still 
working on her claim for an increased rating for her lung 
disorder, and explained that to establish entitlement to this 
benefit, the veteran had to show that this disorder had 
gotten worse.  The letters also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
AMC also wrote on page 1 of the April 2004 letter and page 2 
of the November 2004 letter: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession, 
please send it to us."  The phrase "that pertains to your 
claim" was added after the word possession in the November 
2004 letter.  In addition, the AMC included in its April 2005 
SSOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  VA thus satisfied all four 
elements of the VCAA's content notice requirements.

Moreover, VA obtained all identified treatment records.  In 
addition, a new VA examination that addressed the severity of 
the veteran's lung disorder was conducted in accordance with 
the Board's instructions in January 2003.  There is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

A November 1964 private surgical pathology report indicated 
that a symptomless nodule, characterized as a solitary lung 
density, was identified in the left lower lobe.  Tuberculosis 
tests were negative, and a biopsy and resection of fresh lung 
tissue, subsequently termed a thoracotomy and wedge resection 
were performed.  Microscopic examination revealed dense 
laminated fibrous tissue with scattered lymphocytes.  There 
was no evidence of active giant cell reaction.  There was a 
small portion of necrotic caseous appearing tissue in the 
center of the large nodule and a few similar adjacent 
fibrotic nodules.  The adjacent lung tissue appeared 
atelectatic, but was otherwise unremarkable.  The diagnosis 
was fibrosing granuloma from the left lower lobe.

The veteran was subsequently diagnosed with histoplasmosis, 
and granted service connection in July 1976 for postoperative 
residuals, histoplasmosis, left lower lobe, and assigned a 10 
percent evaluation.  The veteran did not appeal this initial 
evaluation, but subsequently applied for an increased rating 
for this disorder.  Thus, since entitlement to compensation 
already has been established and an increase in the 
disability rating for the lung disorder is at issue, the 
present level of disability is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's lung disorder was initially evaluated under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6808 (1976), 
applicable to unspecified mycosis of the lung.  However, 
after the veteran filed the claim at issue herein, the 
schedular criteria for evaluating respiratory disorders, was 
amended, effective October 7, 1996.  See 61 Fed. Reg. 46,720 
(1996).

Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, but the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).

Under the old criteria, unspecified mycosis of the lung was 
rated 70 to 100 percent when active, and, when inactive, the 
residuals were rated on the appropriate analogy.  Under the 
new criteria, DC 6808, unspecified mycosis of the lung, was 
eliminated, and the various mycotic lung diseases were listed 
separately, to be evaluated under a new General Rating 
Formula for Mycotic Lung Disease.  Under that rating formula, 
a noncompensable evaluation is warranted for healed and 
inactive mycotic lesions, asymptomatic; a 30 percent 
evaluation is warranted when there is chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough; and a 50 percent evaluation 
is warranted when there is chronic pulmonary mycosis 
requiring suppressive therapy with no more than minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  See 38 C.F.R. § 4.97, Diagnostic Code 6834 (prior to 
October 7, 1996).  Another potentially applicable diagnostic 
code under the new rating criteria is DC 6844, post surgical 
residual (lobectomy, pneumectomy, etc.), which is evaluated 
under the new General Rating Formula for Restrictive Lung 
Disease.  Under this formula, a veteran with FEV-1 of 40- to 
55 percent predicted, or FEV- 1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40- to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) will be rated as 60 percent disabled. A veteran with 
FEV-1 of 56- to 70 percent predicted, or FEV-1/FVC of 56 to 
70 percent, or DLCO (SB) of 56- to 65 percent predicted, will 
be rated as 30 percent disabled. A veteran with FEV-1 of 71- 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) of 66- to 80 percent predicted, will be rated as 10 
percent disabled. 38 C.F.R. § 4.97, Diagnostic Code 6844 
(2004).  The scores that are used to determine the 
appropriate ratings are those after bronchodilatation, 
because this testing method assures consistent evaluation.  
61 Fed. Reg. at 46723.

At the April 1995 VA examination, the veteran complained of 
shortness of breath, and indicated that she coughed a little 
bit when exercising, with thick yellowish-green sputum.  She 
denied chest pain or fever.  On examination, her lungs were 
clear to auscultation and percussion.  The diagnoses were 
postoperative residuals of left thoracotomy and wedge 
resection for histoplasmosis by history, with well-healed 
scar, shortness of breath and a normal pulmonary function 
study.  X-ray findings included hypoinflated lungs with 
crowding of vasculature in the bases.  The impression was of 
hypoinflation of the lungs with no acute disease identified.  
The pulmonary function laboratory tests contained figures 
only for pre-bronchodilatation, and not for post 
bronchodilatation.  It was noted that low FVC suggested 
moderate restriction, but that the veteran had normal lung 
volumes in May 1994.  There was normal spirometry.  The scar 
form indicated that there was a forty-three centimeter scar 
over the left lung.  The scar was linear, white, without 
ulceration, depression, or elevation, and there was no 
disfigurement.  The texture was within normal limits, and 
there was no tenderness.  

A December 1996 pulmonary function test administered at a VA 
Medical Center (VAMC) reflected that the veteran's December 
1996 post-bronchodilatation FEV1/FVC score was 69 percent.  
It did not, however, indicate that this was the "predicted" 
value, as specified in the rating criteria.  A handwritten 
note indicated that there was a positive methacholine test 
challenge test.  The May 2001 pulmonary function test 
administered at a VAMC does not contain post-
bronchodilatation figures, but notes that there is moderate 
airflow obstruction and that the decreased FVC suggests a 
concomitant restrictive process.  The lung volumes were 
within normal limits.  The DLCO had decreased since 1996 and 
the FEV1 and FVC had improved in a proportional fashion.  The 
lung volumes had since normalized.

At the June 2002 Travel Board hearing, the veteran's 
representative noted the December 1996 pulmonary function 
test results, including the positive methacholine challenge 
test (Hearing transcript, p. 3).  The veteran noted 
longstanding shortness of breath, changes in the tone of her 
voice, and wheezing (p. 4).  She noted that she had not 
smoked since 1958 (p. 4).  She also indicated that she could 
not shop much, used a cane but tried not to use it, had 
trouble going up and down stairs, particularly in the past 
fifteen to twenty years, and that if she spoke for too long 
on the phone, she would lose her voice and start coughing 
(pp. 3,4).

At the January 2003 VA examination, the examiner noted the 
veteran's responses on a May 1979 health questionnaire 
denying any chest pain, shortness of breath, or cough.  The 
veteran's main complaints at the examination were dyspnea on 
exertion, wheezing with exertion, minimal to no cough, and no 
phlegm.  She also indicated that she smoked two pack of 
cigarettes per day from 1945 to 1958.  Other disorders noted 
were asthma/COPD, diabetes, and hypertension.  On 
examination, her lungs were clear.  A thirteen and one-half 
inch well-healed scar was noted on her lateral left chest 
wall, with no erythema or tenderness.  On the pulmonary 
function tests, her post-bronchodilatation tests showed FEV1 
of 65 percent predicted, FEV-1/FVC of 85 percent predicted, 
and DLCO of 67 percent predicted.  A handwritten note 
indicated moderate airflow obstruction with significant 
bronchodilator response and normal lung volumes.  The 
diagnosis noted that the veteran's previous methacholine and 
current pulmonary function tests were consistent with mild to 
moderate airflow limitation.  It also noted that 
histoplasmosis is relatively common in the Midwest, where the 
veteran had previously resided, and that it was not uncommon 
to present as an asymptomatic solitary pulmonary nodule like 
the one the veteran had.  Resection of such a nodule to rule 
out lung cancer was also not uncommon, according to the 
examiner.  Significantly, according to the examiner, the 
veteran's current airflow limitation symptoms were neither 
related to the prior surgery nor the prior diagnosis of the 
localized histoplasmosis.  There was also no evidence that 
any medical condition was aggravated by the surgery or the 
localized histoplasmosis.

On a July 2005 VA pulmonary function test, the veteran's had 
a post-bronchodilatation FEV1 score of 55 percent predicted 
and FEV1/FVC score of 90 percent predicted.  It is not shown 
that this is due to the service connected disorder.  Evidence 
submitted is not significant to this issue.

Based on the above, the veteran's claim for a rating higher 
than 10 percent for her lung disorder must be denied.  Under 
the old criteria, inactive unspecified mycosis, such as the 
veteran's histoplasmosis-related left thoracotomy and wedge 
resection, must be rated by analogy to one of the specified 
nontuberculous diseases.  The most analogous diseases to the 
veteran's histoplasmosis appear to be unspecified 
pneumoconiosis, DC 6802 and serofibrinous pleurisy, DC 6810.  
DC 6810 does not contain a rating higher than 10 percent, 
however, so the Board need not analyze the veteran's lung 
disorder under this diagnostic code.

Under DC 6802, a 10 percent evaluation is warranted where the 
pneumoconiosis was definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion; a 30 
percent evaluation is warranted where the pneumoconiosis is 
moderate, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary tests; and 
a 60 percent rating requires severe pneumoconiosis with 
extensive fibrosis, and severe dyspnea on exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Although 
there is evidence that the veteran has moderate dyspnea, 
there is no evidence of the considerable or extensive 
fibrosis required for a rating higher than 10 percent under 
this diagnostic code.  Thus, the veteran is not entitled to a 
higher rating than the 10 percent she is currently receiving 
under DC 6808 of the prior rating criteria.

In addition, the veteran is not entitled to a higher rating 
under either of the potentially applicable diagnostic codes 
of the new criteria.  The veteran's symptoms do not reflect 
the chronic pulmonary mycosis that would warrant a 30 percent 
rating under DC 6839, as she never reported or was diagnosed 
with hemoptysis, i.e., coughing up blood, one of the two 
minimal symptoms listed in the 30 percent criteria.  In 
addition, although the veteran noted a sometimes productive 
cough at the April 1995 VA examination, she did not note one 
at the Travel Board hearing and indicated at the January 2003 
VA examination that she had minimal to no cough and no 
phlegm.  It is therefore not clear that the veteran had the 
other minimal symptom noted in the 30 percent criteria, a 
productive cough, and, in any event, the January 2003 VA 
examiner stated that the veteran's histoplasmosis and surgery 
did not aggravate any medical condition, which would include 
the productive cough.  Similarly, although her pulmonary 
function test results fluctuated and occasionally contained 
results that could warrant a higher evaluation, such as the 
FEV1 score of 65 percent predicted at the January 2003 VA 
examination and the FEV1 score of 55 percent predicted in 
January 2005, the examiner stated, after considering all of 
the evidence in the claims file, that the mild to moderate 
airflow limitations reflected by these test results were not 
attributable to her post surgical residuals or localized 
histoplasmosis.

The Board also notes that the veteran's scar was measured at 
forty-three centimeters or thirteen and one-half inches, did 
not cause disfigurement, and was without ulceration, 
depression, or elevation, with no tenderness, erythema, or 
abnormal texture.  She would thus not be entitled to a higher 
rating under either the old or criteria for evaluating 
disorders of the skin.  See 38 C.F.R. § 4.118, DCs 7800 to 
7805 (prior to and as of August 30, 2002).

In sum, the veteran is not entitled to a rating higher than 
10 percent for her residuals of a left thoracotomy and wedge 
resection for histoplasmosis under any potentially applicable 
diagnostic code.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine does not apply, and this claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 10 percent for residuals 
of a left thoracotomy and wedge resection for histoplasmosis 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


